Appeal by defendants, Village of Potsdam and Clarence Gardner, from a judgment of the Supreme Court, County of St. Lawrence, entered against them and in favor of the plaintiff, and from an order denying defendants’ motion to set aside the verdict and for a new trial, entered in the clerk’s office on June 14, 1946. Appellants’ contentions relate to the validity of the notice of claim filed with- the Clerk of the Village of Potsdam; the insufficiency of the allegation of assault; errors of the trial court in denying certain requests to charge the jury and the court’s denial to set aside the verdict on all the grounds set forth in section 549 of the Civil Practice Act and also because the verdict of the jury covered damages for loss of reputation, humiliation, good standing and loss of time. The notice of claim executed by the mother through a special power of attorney and filed with the Clerk of the Village of Potsdam was valid. The allegation that the police officer perpetrated a vicious assault upon the plaintiff with a blackjack is a sufficient allegation of assault. We find no errors in the charge of the court or in his denials of requests to charge. The evidence sustains the verdict of the jury. Judgment and order affirmed, with costs. Hill, P. J., Heffernan and Russell, JJ., concur; Brewster, J., dissents, in a memorandum in which- Foster, J., concurs: I dissent. Plaintiff failed in both his pleading and proofs to make out a case for assault, and the jury’s verdict implies that the recovery was upon' another or other causes. Moreover there was no evidence which related plaintiff’s proofs of defendant Gardner’s assaultive conduct to the course of his employment as an officer, agent or employee of the defendant village. The judgment should be reversed *848on the law and the facts and the complaint dismissed, with permission to plaintiff to plead over as against defendant Gardner.